Exhibit 10.2

Execution Version

AMENDMENT NO. 2 TO LOAN AND SECURITY AGREEMENT

AMENDMENT NO. 2 TO LOAN AND SECURITY AGREEMENT, dated May 2, 2012 (this
“Amendment No. 2”), is by and among Wells Fargo Capital Finance, LLC, formerly
known as Wells Fargo Foothill, LLC, a Delaware limited liability company, in its
capacity as administrative agent and co-collateral agent pursuant to the Loan
Agreement (as hereinafter defined) acting for and on behalf of the parties
thereto as lenders (in such capacity, “Agent”), the parties to the Loan
Agreement as lenders (individually, each a “Lender” and collectively,
“Lenders”), Bank of America, N.A., a national banking association, in its
capacity as co-collateral agent (“BofA” and together with Agent, each
individually a “Co-Collateral Agent” and collectively, “Co-Collateral Agents”)
and syndication agent, NCI Group, Inc., a Nevada corporation (“NCI”),
Robertson-Ceco II Corporation, a Delaware corporation (“Robertson-Ceco”, and
together with NCI, each individually, a “Borrower” and collectively,
“Borrowers”), NCI Building Systems, Inc., a Delaware corporation (“NCI Building
Systems” or “Parent”) and Steelbuilding.com, Inc., a Delaware corporation
(“Steelbuilding” and together with Parent, each individually a “Guarantor” and
collectively, “Guarantors”).

W I T N E S S E T H :

WHEREAS, Agent, Co-Collateral Agents, Lenders, Borrowers and Guarantors have
entered into financing arrangements pursuant to which Lenders (or Agent on
behalf of Lenders) have made and may make loans and advances and provide other
financial accommodations to Borrowers as set forth in the Loan and Security
Agreement, dated October 20, 2009, by and among Agent, Co-Collateral Agents,
Lenders, Borrowers and Guarantors (as amended by Amendment No. 1 to the Loan and
Security Agreement, dated December 3, 2010, and as the same is amended and
supplemented pursuant hereto and may hereafter be further amended, modified,
supplemented, extended, renewed, restated or replaced, the “Loan Agreement”) and
the other Financing Agreements;

WHEREAS, NCI Building Systems intends to acquire, directly or indirectly, all of
the equity interests of Metl-Span LLC (as more fully defined herein, the
“Metl-Span Acquisition”);

WHEREAS, in connection with the Metl-Span Acquisition, NCI Building Systems
intends to obtain up to $250.0 million under a new term loan facility on the
closing date of the Metl-Span Acquisition (as more fully defined herein, the
“New Term Loan Facility”), and further intends to repay all indebtedness for
borrowed money under the Initial Term Loan Facility (as defined below);

WHEREAS, in connection with the New Term Loan Facility, NCI Building Systems
desires to obtain, and Agent and Lenders are willing to agree to, an amendment
to the Intercreditor Agreement, substantially in the form of Exhibit A hereto
(the “Intercreditor Agreement Amendment”);

WHEREAS, in connection with the New Term Loan Facility, it is intended that the
administrative agent and collateral agent under the New Term Loan Facility will
enter into a joinder to the Intercreditor Agreement, pursuant to which such
agents shall become the “Term Loan Administrative Agent” and “Term Loan Agent”,
respectively, thereunder (the “Intercreditor Agreement Joinder”);



--------------------------------------------------------------------------------

WHEREAS, Borrowers and Guarantors desire to amend certain provisions of the Loan
Agreement as set forth herein, and Agent and Lenders are willing to agree to
such amendments on the terms and subject to the conditions set forth herein; and

WHEREAS, by this Amendment No. 2, Agent, Lenders, Borrowers and Guarantors
desire and intend to evidence such amendments;

NOW THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Amendment to Loan Agreement. The Loan Agreement is, effective as of the
satisfaction of the conditions precedent set forth in Section 8 below, hereby
amended as follows:

(a) The following definitions are hereby added to Section 1 of the Loan
Agreement in proper alphabetical sequence, and the subsection numbers in
Section 1 of the Loan Agreement are renumbered accordingly:

(i) “2012 Transactions” shall mean (i) the Metl-Span Acquisition, (ii) the entry
by Parent into a new Term Loan Agreement evidencing the New Term Loan Facility
and the incurrence of debt thereunder, (iii) the repayment of all outstanding
Indebtedness for borrowed money under the Initial Term Loan Agreement and
(iv) all other transactions relating to the foregoing (including the payment of
fees and expenses related to any of the foregoing).

(ii) “Amendment No. 2” shall mean Amendment No. 2 to Loan and Security
Agreement, dated as of May 2, 2012, by and among Borrowers, Guarantors, Agent,
Co-Collateral Agents and Lenders, which amends this Agreement.

(iii) “Amendment No. 2 Effective Date” shall mean May 2, 2012.

(iv) “Consolidated Secured Indebtedness” shall mean, as of any date of
determination, an amount equal to (i) the aggregate principal amount of
outstanding Indebtedness of Parent and its Restricted Subsidiaries as of such
date consisting of (without duplication) Indebtedness for borrowed money
(including Purchase Money Obligations and unreimbursed outstanding drawn amounts
under funded letters of credit); Capitalized Lease Obligations; debt obligations
evidenced by bonds, debentures, notes or similar instruments; Disqualified
Stock; and (in the case of any Restricted Subsidiary that is not a Subsidiary
Guarantor) Preferred Stock, determined on a Consolidated basis in accordance
with GAAP (excluding items eliminated in Consolidation, and for the avoidance of
doubt, excluding Hedging Obligations) that in each case is then secured by Liens
on property or assets of Parent and its Restricted Subsidiaries (other than
property or assets held in a defeasance or similar trust or arrangement for the
benefit of the Indebtedness secured thereby) minus (ii) the sum of (A) the
amount of such Indebtedness consisting of Indebtedness of a type referred to in,
or Incurred pursuant to, Subsection 8.1(b)(ix) of the New Term Loan Facility as
in effect on the date of the initial funding

 

-2-



--------------------------------------------------------------------------------

thereunder and (B) cash, Cash Equivalents and Temporary Cash Investments held by
Parent and its Restricted Subsidiaries as of the end of the most recent four
consecutive fiscal quarters ending prior to the date of such determination for
which consolidated financial statements of Parent are available.

For purposes of this definition, the following definitions are used as defined
in the New Term Loan Facility as in effect on the date of the initial funding
thereunder: “Indebtedness,” “Purchase Money Obligations,” “Capitalized Lease
Obligations,” “Disqualified Stock,” “Preferred Stock,” “Consolidated,” “GAAP,”
“Consolidation,” “Hedging Obligations,” “Incurred,” “Cash Equivalents,”
“Temporary Cash Investments,” “Restricted Subsidiary,” and “Subsidiary
Guarantor”.

(v) “Consolidated Secured Leverage Ratio” shall mean, as of any date of
determination, the ratio of (i) Consolidated Secured Indebtedness as at such
date (after giving effect to any Incurrence or Discharge of Indebtedness on such
date) to (ii) the aggregate amount of Consolidated EBITDA for the period of the
most recent four consecutive fiscal quarters ending prior to the date of such
determination for which consolidated financial statements of Parent are
available, provided that:

(1) if, since the beginning of such period, Parent or any Restricted Subsidiary
shall have made a Sale, the Consolidated EBITDA for such period shall be reduced
by an amount equal to the Consolidated EBITDA (if positive) attributable to the
assets that are the subject of such Sale for such period or increased by an
amount equal to the Consolidated EBITDA (if negative) attributable thereto for
such period;

(2) if, since the beginning of such period, Parent or any Restricted Subsidiary
(by merger, consolidation or otherwise) shall have made a Purchase, Consolidated
EBITDA for such period shall be calculated after giving pro forma effect thereto
as if such Purchase occurred on the first day of such period; and

(3) if, since the beginning of such period, any Person became a Restricted
Subsidiary or was merged or consolidated with or into Parent or any Restricted
Subsidiary, and since the beginning of such period such Person shall have made
any Sale or Purchase that would have required an adjustment pursuant to
clause (1) or (2) above if made by Parent or a Restricted Subsidiary since the
beginning of such period, Consolidated EBITDA for such period shall be
calculated after giving pro forma effect thereto as if such Sale or Purchase
occurred on the first day of such period.

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto, the pro forma calculations in respect thereof (including,
without limitation, in respect of anticipated cost savings or synergies relating
to any such Sale, Purchase or other transaction) shall be as determined in good
faith by the Chief Financial Officer or another Responsible Officer of Parent;
provided that with respect to cost savings or synergies relating to any Sale,
Purchase or other transaction, the related actions are expected by Parent to be
taken no later than 18 months after the date of determination.

 

-3-



--------------------------------------------------------------------------------

For purposes of this definition, the following definitions are used as defined
in the New Term Loan Facility as in effect on the date of the initial funding
thereunder: “Incurrence,” “Discharge,” “Indebtedness,” “Consolidated EBITDA,”
“Sale,” “Purchase,” “Restricted Subsidiary,” and “Responsible Officer”.

(vi) “Initial Term Loan Agreement” shall have the meaning set forth in the
definition of “Term Loan Agreement”.

(vii) “Metl-Span Acquisition” shall mean the acquisition by Parent, directly or
indirectly, of all of the equity interests of Metl-Span LLC, in accordance with
the terms of the Equity Purchase Agreement, dated as of May 2, 2012, among NCI,
VSMA, Inc., BlueScope Steel North America Corporation and Metl-Span LLC, without
giving effect to any modifications, amendments, express waivers or express
consents thereto that are materially adverse to the Lenders without the
reasonable consent of the Required Lenders (it being understood and agreed that
any reduction in the purchase price shall not be deemed to be materially adverse
to the Lenders but any resulting reduction in cash uses shall be allocated 100%
to a reduction in Indebtedness under the New Term Loan Facility); provided that
(x) the Metl-Span Acquisition shall be consummated no later than November 7,
2012 and (y) immediately following the consummation of the Metl-Span
Acquisition, Excess Availability shall be no less than $20,000,000.

(viii) “New Term Loan Facility” shall have the meaning set forth in the
definition of “Term Loan Agreement”.

(ix) “Specified Suppressed Availability” shall mean, as of any date of
determination, an amount, if positive, by which (i) the Borrowing Base exceeds
(ii) the Maximum Credit hereunder; provided, that, (x) if the Borrowing Base is
equal to or less than the aggregate amount of the Maximum Credit hereunder, the
Specified Suppressed Availability shall be zero and (y) if Excess Availability
is less than the lesser of (1) 5% of the lesser of (x) the Maximum Credit and
(y) the Borrowing Base and (2) $7.5 million, the Specified Suppressed
Availability shall be zero.

(b) Amendment to Definitions. The definitions of the terms listed below are
hereby amended and restated in their entirety as follows:

(i) “Co-Collateral Agents” shall mean, collectively, Agent and Bank of America,
N.A., each in its capacity as co-collateral agent, and any replacement or
successor collateral agents hereunder.

(ii) “Excess Availability” shall mean, as to Borrowers, the amount calculated at
any date, equal to: (a) the least of: (i) the Borrowing Base, (ii) the Maximum
Credit and (iii) the Revolving Loan Limit, minus, without duplication, (b) the
sum of: (i) the principal amount of all then outstanding and unpaid Loans and
Special Agent Advances, plus (ii) the Letter of Credit Obligations, plus
(c) only for purposes of calculating Excess Availability in connection with the
definition of “Dominion Event” and in connection with Section 11.1 hereof,
Specified Suppressed Availability.

 

-4-



--------------------------------------------------------------------------------

(iii) “Letter of Credit Limit” shall mean $30,000,000.

(iv) “Maturity Date” shall mean the earlier of (a) the date that is five
(5) years from the Amendment No. 2 Effective Date or (b) the maturity date of
the Term Loan Debt.

(v) “Maximum Credit” shall mean the amount of $150,000,000 (subject to
adjustment as provided in Section 2.7 hereof).

(vi) “Revolving Loan Limit” shall mean, so long as any Indebtedness for borrowed
money is outstanding under the Initial Term Loan Agreement, the amount from time
to time specified in Section 7.2(d)(ii) of the Initial Term Loan Agreement. From
and after the date on which no Indebtedness for borrowed money is outstanding
under the Initial Term Loan Agreement, the Revolving Loan Limit shall no longer
apply for any purpose under this Agreement.

(vii) “Term Loan Agent” shall mean (i) Wells Fargo Bank, National Association,
successor by merger to Wachovia Bank, National Association, in its capacity as
administrative and collateral agent acting for and on behalf of the Term Loan
Lenders under the Initial Term Loan Agreement (as defined below), and (ii) any
replacement or successor agent whether under the Initial Term Loan Agreement or
any subsequent Term Loan Agreement.

(viii) “Term Loan Agreement” shall mean the Amended and Restated Credit
Agreement, dated as of the date hereof, among Parent, the Lenders party thereto,
and Wachovia Bank, National Association, as the same now exists or may hereafter
be amended, modified, supplemented, extended, renewed, restated or replaced (the
“Initial Term Loan Agreement”), and (ii) any other Term Loan Credit Agreement
(as defined in the Intercreditor Agreement), including without limitation the
new term loan facility to be entered into on the closing date of the Metl-Span
Acquisition (the “New Term Loan Facility”), provided that the final maturity
date of the New Term Loan Facility shall be no earlier than ninety (90) days
after the Maturity Date. Any reference to the Term Loan Agreement hereunder
shall be deemed a reference to any Term Loan Agreement then in existence.

(ix) “Term Loan Documents” shall mean the Term Loan Agreement, the Loan
Documents (as defined therein) and any other Term Loan Credit Documents (as
defined in the Intercreditor Agreement), in each case, as the same now exists or
may hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced.

(x) “Term Loan Lenders” shall mean the “Lenders”, as defined in the Term Loan
Agreement.

(c) The definition of Consolidated Fixed Charges is hereby amended by deleting
the words “as in effect on the date hereof” therein.

(d) The definition of EBITDA is hereby amended by inserting the following
subclause (b)(xi) immediately following subclause (b)(x): “(xi) cash charges,
fees and expenses related to the 2012 Transactions,”

 

-5-



--------------------------------------------------------------------------------

(e) The definition of Excluded Property is hereby amended by deleting the words
“as in effect on the date hereof” in clause (l) therein.

(f) The definition of Permitted Acquisition is hereby amended by inserting the
following sentence at the end thereof: “The Metl-Span Acquisition shall be
deemed to constitute a Permitted Acquisition.”

(g) The definition of Permitted Liens is hereby amended by (i) inserting the
parenthetical “(or a Person owning the same)” immediately following the words
“at the time of acquisition thereof” in clause (t) therein and (ii) inserting
the parenthetical “(including by way of acquiring one or more Persons owning the
same)” immediately following the words “assets or property being acquired” in
clause (t) therein.

(h) Section 9.11(c) of the Loan Agreement is hereby amended by inserting the
following sentence at the end thereof: “Notwithstanding anything to contrary in
this Agreement, with respect to assets of the type constituting Term Loan
Priority Collateral, no Borrower or Guarantor shall be required to take any
action in any non-U.S. jurisdiction or required by the laws of any non-U.S.
jurisdiction in order to create any security interests in assets located or
titled outside of the U.S. or to perfect any security interests (it being
understood that there shall be no security agreements or pledge agreements
governed under the laws of any non-U.S. jurisdiction).”

(i) Section 10.3(j) of the Loan Agreement is hereby amended by inserting the
words “the Intercreditor Agreement or” immediately following the words “subject
to the terms of”.

(j) Section 10.3(e) of the Loan Agreement is hereby amended and restated in its
entirety as follows:

“(e) Indebtedness under the Term Loan Documents; provided, that, (A) the
aggregate principal amount of such Indebtedness shall not exceed (x) $250.0
million plus (y) additional amounts if, after giving effect to any incurrence of
such additional amounts, the Consolidated Secured Leverage Ratio shall not
exceed 3.50 to 1.00 and (B) such Indebtedness is, and at all times shall be,
subject to the terms and conditions of the Intercreditor Agreement;”

(k) Section 10.4 of the Loan Agreement is hereby amended by inserting the
following sentences at the end thereof: “Notwithstanding the foregoing, nothing
in this Section 10.4 shall prohibit the 2012 Transactions. Notwithstanding
anything to the contrary contained herein, upon the request of Administrative
Borrower (which, for the avoidance of doubt, may be prior to the consummation of
the Metl-Span Acquisition), Agent shall use best efforts to initiate, as soon as
commercially practicable, a field examination with respect to the business and
assets to be acquired pursuant to the Metl-Span Acquisition in accordance with
Agent’s customary procedures and practices and as otherwise required by the
nature and circumstances of the business to be acquired pursuant to the
Metl-Span Acquisition.”

 

- 6-



--------------------------------------------------------------------------------

(l) Section 10.8 of the Loan Agreement is hereby amended by deleting the text
“(as in effect on the date hereof)” therein.

(m) Section 10.9 of the Loan Agreement is hereby amended by inserting the
following sentence at the end thereof: “Notwithstanding the foregoing, nothing
in this Section 10.9 shall prohibit the 2012 Transactions.”

(n) Section 10.10 of the Loan Agreement is hereby amended by (i) replacing the
words “Section 10.1(1)” with the words “Section 10.1” and (ii) inserting the
following sentence at the end thereof: “Notwithstanding the foregoing, nothing
in this Section 10.10 shall prohibit the 2012 Transactions.”

(o) Section 10.13 of the Loan Agreement is hereby amended by replacing each
reference to “Term Loan Agreement” therein with the words “Initial Term Loan
Agreement”.

(p) The cover page of the Loan Agreement is hereby deleted in its entirely and
replaced with Exhibit B attached to this Amendment No. 2.

(q) Exhibit C to the Loan Agreement is hereby deleted in its entirety and
replaced with Exhibit C attached to this Amendment No. 2.

2. Interpretation. For purposes of this Amendment No. 2, all terms used herein
which are not otherwise defined herein, including but not limited to, those
terms used in the recitals hereto, shall have the respective meanings assigned
thereto in the Loan Agreement as amended by this Amendment No. 2.

3. Intercreditor Agreement. Agent hereby agrees to execute the Intercreditor
Agreement Joinder. Each Lender party hereto hereby consents to the execution and
delivery on its behalf by Agent of the Intercreditor Agreement Amendment. Each
Lender party hereto hereby authorizes and instructs Agent to enter into the
Intercreditor Agreement Amendment on behalf of the Lenders, and to take all
actions (and execute all documents) required (or deemed advisable) by it in
accordance with the terms of the Intercreditor Agreement as amended by the
Intercreditor Agreement Amendment. Agent hereby consents to the Intercreditor
Agreement Amendment and agrees to deliver to Parent an executed counterpart of
the Intercreditor Agreement Amendment.

4. Control Agent. Each Lender party hereto and Agent hereby agrees that,
notwithstanding Section 5.3(f) of the Intercreditor Agreement, the existing
Control Agent under the Intercreditor Agreement may resign, without any prior
notice, on the date all outstanding Indebtedness for borrowed money under the
Initial Term Loan Agreement is paid in full. Agent consents and agrees to
appoint the Term Loan Agent under any successor Term Loan Agreement as Control
Agent under the Intercreditor Agreement.

5. Lien Priority. Agent agrees that it shall take such actions and shall execute
and deliver such additional documents and instruments (in recordable form, if
requested) as Parent may reasonably request to effectuate the terms of and the
lien priorities contemplated by the Intercreditor Agreement after giving effect
to the incurrence of the New Term Loan Facility, including mortgage
subordination agreements.

 

-7-



--------------------------------------------------------------------------------

6. Representations and Warranties. Borrowers and Guarantors, jointly and
severally, represent and warrant with and to Agent and Lenders as follows, which
representations and warranties shall survive the execution and delivery hereof:

(a) no Default or Event of Default has occurred and is continuing as of the date
of this Amendment No. 2;

(b) each Borrower and Guarantor has taken all necessary corporate or other
organizational action to authorize the execution, delivery and performance of
this Amendment No. 2, and this Amendment No. 2 has been duly executed and
delivered by each Borrower and Guarantor, and constitutes a legal, valid and
binding obligation of each Borrower and Guarantor, enforceable against such
Borrower or Guarantor in accordance with its terms, except as enforceability may
be limited by applicable domestic or foreign bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law);

(c) the execution, delivery and performance of the Amendment No. 2 by any
Borrower or Guarantor will not violate any Requirement of Law or Contractual
Obligation of such Borrower or Guarantor in any respect that has or could
reasonably be expected to have a Material Adverse Effect; and

(d) all of the representations and warranties set forth in the Loan Agreement
and the other Financing Agreements, each as amended hereby, are true and correct
in all material respects on and as of the date hereof, as if made on the date
hereof, except to the extent any such representation or warranty is made as of a
specified date, in which case such representation or warranty shall have been
true and correct as of such date.

7. Amendment Fee. In consideration of the amendments set forth herein, Borrowers
shall on the date that the conditions set forth in Section 8 hereof are
satisfied and this Amendment No.2 is effective, pay to Agent, for the account of
Lenders (which Borrowers may pay, at their option, by directing Agent to charge
the loan account of Borrowers maintained by Agent), an amendment fee in the
amount of $375,000, which fee is fully earned and payable as of such date and
shall constitute part of the Obligations.

8. Conditions Precedent. The amendments contained herein shall only be effective
on the date on which each of the following conditions precedent are satisfied in
a manner reasonably satisfactory to Agent (the “Amendment No. 2 Effective
Date”):

(a) Agent shall have received counterparts of this Amendment No. 2, duly
authorized, executed and delivered by Borrowers and Guarantors;

(b) Agent shall have received the consent or authorization from such Lenders as
are required for the amendments provided for herein to execute this Amendment
No. 2 on behalf of the Lenders;

 

-8-



--------------------------------------------------------------------------------

(c) Agent shall have received the amendment fee referred to in Section 7 hereof;

(d) Agent shall have received a true, correct and complete copy of the
commitment letter and term sheet related to the New Term Loan Facility;

(e) Agent shall have received a true, correct and complete copy of the Equity
Purchase Agreement related to the Metl-Span Acquisition; and

(f) No Default or Event of Default shall exist or have occurred and be
continuing (after giving effect to the provisions of this Amendment No. 2).

Agent will promptly confirm the occurrence of the Amendment No. 2 Effective Date
in writing to Parent.

9. Assets Acquired in Metl-Span Acquisition. Notwithstanding anything to
contrary in the Loan Agreement, it is understood and agreed that with respect to
assets acquired pursuant to the Metl-Span Acquisition of the type constituting
Term Loan Priority Collateral, to the extent any such assets or any security
interest therein (other than the pledge and perfection of security interests in
the pledged certificated stock of U.S.-organized entities (including the
delivery of such share certificates) (to the extent required under the Loan
Agreement) and other assets pursuant to which a lien may be perfected by the
filing of a financing statement under the Uniform Commercial Code) is not
provided on the closing date of the Metl-Span Acquisition after the Borrowers’
use of commercially reasonable efforts to do so, the delivery of such assets
(and perfection of security interests therein) shall not be required on the
closing date of the Metl-Span Acquisition but shall be required to be delivered
and perfected after the closing date of the Metl-Span Acquisition (and in any
event, within 90 days after the closing date of the Metl-Span Acquisition).

10. Effect of this Amendment. Except as expressly set forth herein, no other
amendments, changes or modifications to the Financing Agreements are intended or
implied, and in all other respects the Financing Agreements are hereby
specifically ratified, restated and confirmed by all parties hereto as of the
effective date hereof and Borrowers and Guarantors shall not be entitled to any
other or further amendment by virtue of the provisions of this Amendment No. 2
or with respect to the subject matter of this Amendment No. 2. To the extent of
conflict between the terms of this Amendment No. 2 and the other Financing
Agreements, the terms of this Amendment No. 2 shall control. The Loan Agreement,
as previously amended, and this Amendment No. 2 shall be read and construed as
one agreement. On and after the date that all conditions set forth in Section 8,
above, shall have been satisfied and this Amendment No. 2 has become effective,
each reference in the Loan Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of like import, and each reference in the other Financing
Agreements to the Loan Agreement, shall mean and be a reference to the Loan
Agreement as amended hereby.

11. New Term Loan Facility. Promptly upon the initial funding under the New Term
Loan Facility, Parent shall furnish to Agent true, correct and complete copies
of the Term Loan Agreements evidencing the New Term Loan Facility and any
related guarantees and security

 

-9-



--------------------------------------------------------------------------------

agreements constituting Term Loan Documents entered into in connection therewith
on the date of such initial funding (it being agreed that if any of the
foregoing shall not then be available, Parent shall deliver it promptly upon its
becoming available).

12. Governing Law. The validity, interpretation and enforcement of this
Amendment No. 2 and any dispute arising out of the relationship between the
parties hereto whether in contract, tort, equity or otherwise, shall be governed
by the internal laws of the State of New York but excluding any principles of
conflicts of law or other rule of law that would cause the application of the
law of any jurisdiction other than the laws of the State of New York.

13. Binding Effect. This Amendment No. 2 shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

14. Further Assurances. Borrowers and Guarantors shall execute and deliver such
additional documents and take such additional action as may be reasonably
requested by Agent to effectuate the provisions and purposes of this Amendment
No. 2.

15. Entire Agreement. This Amendment No. 2 represents the entire agreement and
understanding concerning the subject matter hereof among the parties hereto, and
supersedes all other prior agreements, understandings, negotiations and
discussions, representations, warranties, commitments, proposals, offers and
contracts concerning the subject matter hereof, whether oral or written.

16. Headings. The headings listed herein are for convenience only and do not
constitute matters to be construed in interpreting this Amendment No. 2.

17. Counterparts. This Amendment No. 2 may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Amendment No. 2 by telefacsimile or other electronic method
of transmission shall have the same force and effect as delivery of an original
executed counterpart of this Amendment No. 2. Any party delivering an executed
counterpart of this Amendment No. 2 by telefacsimile or other electronic method
of transmission shall also deliver an original executed counterpart of this
Amendment No. 2, but the failure to do so shall not affect the validity,
enforceability, and binding effect of this Amendment No. 2.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.

 

WELLS FARGO CAPITAL FINANCE, LLC, as Administrative and Co-Collateral Agent and
a Lender By:  

 

Name:  

 

Title:  

 

BANK OF AMERICA, N.A., as Co-Collateral Agent and a Lender By:  

 

Name:  

 

Title:  

 

ROYAL BANK OF CANADA, as a Lender By:  

 

Name:  

 

Title:  

 

[SIGNATURES CONTINUED ON NEXT PAGE]



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

BORROWERS: NCI GROUP, INC By:  

 

Name:  

 

Title:  

 

ROBERTSON-CECO II CORPORATION By:  

 

Name:  

 

Title:  

 

GUARANTORS: NCI BUILDING SYSTEMS, INC. By:  

 

Name:  

 

Title:  

 

STEELBUILDING.COM INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF INTERCREDITOR AGREEMENT AMENDMENT]



--------------------------------------------------------------------------------

EXHIBIT B

LOAN AND SECURITY AGREEMENT

by and among

NCI GROUP, INC.

ROBERTSON-CECO II CORPORATION

as Borrowers

and

NCI BUILDING SYSTEMS, INC.

STEELBUILDING.COM, INC.

as Guarantors

THE LENDERS AND ISSUING BANK FROM TIME TO TIME PARTY HERETO

WELLS FARGO FOOTHILL, LLC,

as Administrative Agent and Co-Collateral Agent

BANK OF AMERICA, N.A.,

as Co-Collateral Agent and Syndication Agent

WELLS FARGO FOOTHILL, LLC

BANK OF AMERICA, N.A.

as Joint Lead Arrangers

and

WELLS FARGO FOOTHILL, LLC

BANK OF AMERICA, N.A.

as Joint Lead Bookrunners

Dated: October 20, 2009



--------------------------------------------------------------------------------

EXHIBIT C

 

Lender

   Commitment  

Wells Fargo Capital Finance, LLC

   $ 80,000,000   

Bank of America, N.A.

   $ 50,000,000   

Royal Bank of Canada

   $ 20,000,000      

 

 

 

Total

   $ 150,000,000   